Citation Nr: 1436193	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  13-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits.  

(The issues of service connection for bilateral hearing loss and for tinnitus; whether new and material evidence has been received to reopen the claim for service connection for a gunshot wound of the left wrist; and entitlement to an effective date prior to July 1, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD) are the subject of a separate, but concurrently issued, decision.)


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from September 1969 to March 1971.  

This matter relating to attorney fees is before the Board of Veterans' Appeals (Board) following an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the instant case, the appellant is an attorney who was retained by the Veteran.  

This case involves a simultaneously contested claim, since allowance of the appellant's appeal could result in lesser back benefits paid to the Veteran.  38 C.F.R. § 20.3(p) (2013).  As a simultaneously contested claim, special procedural regulations are applicable.  Under 38 C.F.R. § 19.100 (2013), all interested parties will be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.101 (2013), upon the filing of an NOD in a simultaneously contested claim, all interested parties will be furnished with a copy of the SOC.  Pursuant to 38 C.F.R. § 19.102 (2013), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2002).  

The Board notes that the Veteran was notified of the appellant's notice of disagreement (NOD) and provided a copy of the September 2013 statement of the case (SOC).  Furthermore, while the Veteran was not provided a copy of the appellant's contentions in his VA Form 9 (Appeal to Board of Veterans' Appeals), the Board's remand below references those statements.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The present case presents with a complex procedural history.  

The Board denied the Veteran's claim for service connection for PTSD in a December 2004 decision.  Thereafter, the Veteran enlisted the services of the appellant in October 2005 and a fee agreement between the parties was signed.  A letter and a copy of the fee agreement were noted as having been sent to the Board and the RO.  In December 2006, the appellant sought to reopen the Veteran's claim for service connection for PTSD.  At that time, a motion for reconsideration of the Board's December 2004 decision and its denial of the claim for service connection for PTSD was pending.  (Parenthetically, the Board also notes that a notice of appeal was filed with the United States Court of Appeals for Veterans Claims (Court) with regard to the Board's December 2004 decision.  In February 2006 the appeal was dismissed by the Court for lack of jurisdiction.)  

In an October 2007 rating decision, the RO reopened and denied the Veteran's claim for service connection for PTSD.  Notice of that decision was issued on October 24, 2007.  Later, in February 2008, the Board denied the Veteran's motion for reconsideration of the December 2004 Board decision.  

On October 22, 2008, the appellant's NOD with the October 2007 rating decision and the denial of the claim for service connection for PTSD was received by the RO.  Later in October 2008, the RO issued the Veteran and the appellant a Decision Review Process Letter in response to the NOD.  

Subsequently, in November 2008, the RO notified the Veteran that the appellant was not accredited by VA to represent veterans before VA.  Of record is a November 4, 2008 copy of a VA Office of the General Counsel accreditation search engine screen.  The screen does not show the appellant's name listed as an accredited attorney for VA purposes.  (Parenthetically, the appellant is currently shown to be accredited by VA.)  In a November 2008 deferred rating decision, the RO determined that the October 2008 NOD filed by the appellant could not be accepted, as the appellant had not been accredited by VA at the time it was filed.  

In a December 2008 RO memorandum, it was noted that the claim for service connection for PTSD had been reopened on October 17, 2008, as additional evidence related to the Veteran's claim had been received on that date.  Later in December 2008, a duty to assist notice letter was later issued.  

Otherwise, of record is a February 2009 attorney fee agreement between the Veteran and the appellant which includes a reference by the appellant that he was "Accredited November 7, 2008" and that a copy of the fee agreement had been sent to VA's Office of General Counsel.  Also included was a VA Form 21-22a (Appointment of Individual as Claimant's Representative) signed by the Veteran and the appellant in February 2009.  

Thereafter, in an August 2009 rating decision, the Veteran was granted service connection for PTSD and assigned a 100 percent evaluation effective July 1, 2008, and a 70 percent evaluation effective September 1, 2008.  In February 2010, the appellant filed an NOD in which he challenged, inter alia, the July 1, 2008 effective date for the grant of service connection for PTSD as well as the assigned percentage of the award.  He argued that the claim for service connection for PTSD had been reopened earlier than July 1, 2008.  In a July 2011 rating decision, the RO granted the Veteran a 100 percent rating for PTSD effective July 1, 2008.  

In the above noted April 2012 attorney fee award decision (letter), the RO notified the appellant of the following: 

A valid fee agreement was properly filed . . . by an accredited attorney or agent, and $2,590.60 was withheld as a result of the rating decision dated July 12, 2011 for possible payment of fees.  

The decision letter also stated:

 . . . the attorney or agent is found to be eligible for a direct payment of fees by VA of $2,590.60.  VA will withhold an assessment of $100.00 from the fees, resulting in a net payment of $2,490.60.  

The April 2012 decision letter did not address the specific amount of past due benefits the Veteran had been paid or otherwise discussed the basis by which the RO concluded that the $2,590.60 fee was proper.  

In a May 2012 benefits award letter addressed to the Veteran (and associated with the July 2011 rating decision) it was noted that the Veteran was entitled to receive $2,669.00 per month in disability benefits effective August 1, 2008 (i.e. first day of the month following the award's effective date).  No reference to the total amount of any retroactive benefit payment was noted.  

Later in May 2012, the appellant filed an NOD with the April 2012 attorney fee award decision and the amount of attorney fees calculated.  The appellant noted the following:

The amount withheld for payment of attorney fees in this case, $2,590.60, appears to be in error.  We received the rating decision in this case today and I was informed by [the Veteran] that he was paid $67,755.40 in retroactive pay with his award.  

Since I have been representing [the Veteran] for many years it appears that the amount withheld for payment of attorney fees of $2,590.60 in the attorney fee decision dated April 5, 2012 was in error.  

In a September 2013 statement of the case (SOC), the RO cited to 38 C.F.R. § 14.636 (2013), which pertains to payment of fees for representation by agents and attorneys.  In its "Reasons and Bases" section, in particular, the RO referenced verbatim the April 2012 decision letter but otherwise provided no details on how the attorney fee of $2,590.60 was calculated.  

In a timely filed VA Form 9, the appellant argued the following:

[The Veteran] was paid retroactive benefits in the amount of $67,775.40.  The [RO] withheld $2,590.60 as a 20 [percent] fee calculation.  That is a fee for a gross amount of $12,953.00.  

As an initial matter, it does not appear to the Board that the appellant is aware that the RO did not accept his October 2008 NOD.  The November 2008 letter to the Veteran notifying him that the appellant lacked VA accreditation does not identify that the October 2008 NOD had not been accepted.  Likewise, the December 2008 duty to assist notice letter also does the specifically address the lack of acceptance by the RO of the October 2008 NOD.  

Notwithstanding the above, the Board concludes that the RO in this case has not adequately explained how the attorney fee of $2,590.60 was calculated.  

Of note, in a January 2014 attorney fee decision letter related to the Veteran's award of special monthly compensation for aid & attendance (an issue not currently in appellate status), the RO identified the amount of past due benefits the Veteran was entitled, identified the amount it was withholding for attorney fees, and discussed how that amount was calculated and what factors were involved.  In the present case, the type of information contained in the January 2014 attorney fee decision letter is not provided in either the April 2012 decision letter or the September 2013 SOC.  Here, without any such explanation, the appellant is precluded from arguing effectively in support of his claim on appeal.  The lack of a sufficient explanation by the RO for the amount of the attorney fee award also limits the Board in conducting an appropriate appellate review.  

Therefore, prior to the Board's consideration of the present appeal the RO, on remand, should provide a full explanation and accounting for its decision to award an attorney fee of no more than $2,590.60.  

Accordingly, the claim on appeal is REMANDED for the following action: 

The RO should issue the appellant (with a copy to the Veteran) a supplemental statement of the case (SSOC) containing a thorough explanation for the basis of the award of attorney fees in the amount of $2,590.60 for past due benefits.  The explanation should include identifying the amount of the retroactive award to the Veteran on which the attorney fee is based and a full discussion of how the $2,590.60 attorney fees award was calculated.  

Thereafter, the appellant should be given an opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



